Weaver, J.
(dissenting). — I. Taking the statement of the issues in the former case as made in the majority opinion in this case as correct, it appears beyond reasonable doubt that the question there tried was not the simple inquiry whether the fence built by Eoss was on the line of the original survey. Iiagenstein planted his claims upon the proposition that the line was marked by a certain designated old fence, which he asserted had been maintained for years; while' Eoss upheld a certain designated line, which had been established by a .recent survey, and was marked by the fence with which Iiagenstein had interfered.
There was no suggestion or claim that by any possibility the true line was at any intermediate point. If Eoss was right, he was entitled to hold up to the new fence; neither more nor less. If he was wrong, it was only because Iiagenstein had succeeded in making good his claim that the old fence was the proper boundary, and the decision in favor of the latter was to all intents and purposes an adjudication that his contention had been established to the satisfaction of the court.
II. I especially deny that it is competent for this court, in disposing of the present appeal, to go back to the *578record of the former case, and pass upon the sufficiency of the evidence to sustain the conclusion there reached. The majority in effect assume on this hearing to retry' that, case, and say that the trial court could not have sustained Hagenstein’s contention as to the location of the line, because, as we now read the .evidence, we would not be disposed to so hold; and this we do while admitting that the “evidence tended strongly to indicate that the government line was where the old fence had been erected.”
III. I further disagree with the -assumption that Hagenstein rested his claim to the- old fence line solely upon his plea of ten years acquiescence. It is true he made that plea. He also denied generally the claim made by Ross, and under that denial it was entirely competent for him to prove, if he could, that the true line of the original survey was at the old fence, This the majority opinion in effect concedes he did, and yet denies him the benefit of the fact so established, because, as we now view that record, he did not also establish his other plea of acquiescence.
As I view it, the subject matter of the controversy now before us is identical with that which the court passed upon and determined in the former case. To say that having once fought out their conflicting claims as to the location of the line, and ■ the question having been determined in defendant’s favor, yet that judgment effectuates nothing, except to negative the claim of Ross to the particular mathematical line which he then asserted, and that all he has to do in order to regain standing in court and compel defendant to try the s-ame matter over again is to retreat an inch or six inches, or a foot, from his former line of battle, and there renew the struggle, unembarrassed by plea of former adjudication, is indeed a lame and impotent conclusion.
The judgment below ought to be reversed.